In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Suffolk County (Stark, J.), dated May 20, 1992, which sustained the writ to the extent of reducing bail from an insurance company bail bond in the sum of $300,000 to such a bond in the sum of $100,000 or a $25,000 cash bail alternative.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the proceeding is dismissed (see, People ex rel. Mascia v Jacquin, 184 AD2d 542 [decided herewith]). Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.